In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2029
AARON P. BRACE,
                                                  Plaintiff-Appellant,
                                 v.

ANDREW M. SAUL,
Commissioner of Social Security,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, Fort Wayne Division.
              No. 1:18cv216 — William C. Lee, Judge
                     ____________________

   ARGUED JANUARY 30, 2020 — DECIDED AUGUST 14, 2020
                ____________________

   Before SYKES, Chief Judge, and MANION and KANNE,
Circuit Judges.
    SYKES, Chief Judge. Aaron Brace applied for Social Securi-
ty disability benefits based on a number of chronic condi-
tions—primarily back and neck pain due to degenerative
disc disease. An administrative law judge denied his appli-
cation after crediting testimony from a vocational expert that
jobs are available in significant numbers in the national
2                                                  No. 19-2029

economy for a person with Brace’s limitations. Brace’s lawyer
had asked the vocational expert to explain how he arrived at
his job estimates. The expert’s answer was inscrutable. The
ALJ accepted his testimony anyway and on that basis reject-
ed Brace’s claim for benefits. That approach does not satisfy
the substantial-evidence standard. See Chavez v. Berryhill,
895 F.3d 962, 968–70 (7th Cir. 2018). We reverse and remand
to the agency for further proceedings.
                        I. Background
    Brace, now age 40, was injured on the job in 2013 and can
no longer perform his past work in health service, food ser-
vice, and construction. He applied for disability benefits,
claiming persistent back and neck pain and a host of other
conditions. An administrative law judge received evidence
of his medical and work history and applied the five-step
analysis found in 20 C.F.R. § 404.1520(a)(4). At step one, the
ALJ found that Brace had not worked since his injury. At
step two, the ALJ found severe impairments from degenera-
tive disc disease, neuropathy in the left elbow and forearm,
and a history of surgery in his right shoulder. These impair-
ments, the ALJ decided at step three, did not presumptively
establish a disability. But based on the testimony of a voca-
tional expert, the ALJ ruled at step four that Brace could not
perform any of his past work.
    The fifth and final question was whether Brace can none-
theless perform a significant number of other jobs in the na-
tional economy. The vocational expert testified that Brace
could perform three jobs: a callout operator, semiconductor
bonder, or registration clerk. The expert added a fourth—a
counter clerk—subject to certain lifting, standing, and walk-
ing restrictions. He further testified that a significant number
No. 19-2029                                                     3

of jobs exist across the four job categories—an estimated
140,000 in total. 20 C.F.R. §§ 404.1569, 404.1569a.
    The expert’s jobs estimate is critical to this appeal. If a
claimant cannot perform his previous work, the Social Secu-
rity Administration bears the burden of showing that a sig-
nificant number of other jobs are available to the claimant.
Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004); see also
20 C.F.R. § 416.960(c)(2). For this step in the analysis, ALJs
often rely on vocational experts—“professionals under con-
tract with SSA to provide impartial testimony in agency pro-
ceedings.” Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019); see
also 20 C.F.R. § 404.1566(e). They estimate the number of jobs
that exist, “whether vacant or filled, and without regard to
the location of the work and a claimant’s likelihood of being
hired.” Chavez, 895 F.3d at 964; 42 U.S.C. § 423(d)(2)(A); 20
C.F.R. § 416.966(a).
    Vocational experts often rely on the Dictionary of
Occupational Titles, a database of job titles that has not been
updated in almost 30 years. Occupational Information System
Project, SOC. SEC. ADMIN., https://www.ssa.gov/disability
research/occupational_info_systems.html         (last    visited
Aug. 12, 2020). The database does not list the number of jobs
associated with each job title, so the vocational expert must
perform an estimate. Because the database of job titles is so
outdated, an expert’s methodology for connecting job titles
to reliable estimates of the number of jobs for each title is es-
pecially important. The Social Security Administration has
itself acknowledged this issue and expressed an intent to
update the database, but the new version has not yet arrived.
Id.
4                                                No. 19-2029

    Brace’s attorney asked the vocational expert (“VE”) to
explain his methodology for estimating that 140,000 jobs are
available in the national economy. The expert answered that
no study (and no software available to him) lists the number
of jobs associated with any job category in the database, in-
cluding the categories that he assigned to Brace. Instead, he
linked the job categories from the Dictionary of Occupation-
al Titles to a database called the Occupational Employment
Statistics:
      We’re looking at the total number of DOT ti-
      tles … that are in that OES category, and then
      based upon an understanding of how those
      jobs are performed, how they exist, there’s a
      weighting that [is] done to those categories and
      from that we get an estimate of the amount of
      jobs in the specific categories.
   Brace’s lawyer then asked the expert to explain his meth-
odology for this “weighting” process:
      Well, it’s—it’s that combination of, one, you are
      looking at the number of titles that are in that
      category[,] and then based upon the—my in-
      formation that I have as far as how the fre-
      quency of those jobs are performed, then we do
      an allocation based upon weighting or re-
      weighting those allocations to get the estimates
      of the numbers. So you look at that particular
      job title and how it is weighted to the total
      number of jobs that [are] in that OES category
      to make an estimate. And all these are esti-
      mates because … there is no specific calcula-
      tion.
No. 19-2029                                                             5

    Brace’s attorney objected to this testimony. Citing Alaura
v. Colvin, 797 F.3d 503 (7th Cir. 2015), he argued that the VE’s
job-number estimate lacked sufficient foundation and meth-
odological rationality. In Alaura we criticized the use of the
so-called “equal distribution method,” which estimates jobs
in one job title by assuming that all job titles in a large cate-
gory share the category’s number of jobs equally. Id. at 507–
08. We explained that this approach “assum[es] that each
narrow category has the same number of jobs as each other
narrow category—which is preposterous.” Id. at 508. We ex-
pressed concern that a job-number estimate based on this
method is likely to be nothing more than “a fabrication.” Id.
    The ALJ conceded that Brace’s objection had “some mer-
it.” But he nonetheless accepted the VE’s testimony as “satis-
factory,” reasoning that an estimate of this size—140,000
jobs—would leave a significant number of jobs available to
Brace even if the VE’s approach had a considerable margin of
error. Accordingly, the ALJ ruled against Brace at step five
and rejected his application for benefits.
    Brace sought review in district court. Among other
claims of error, he challenged the VE’s job-number estimate
as unreliable. The judge disagreed, concluding that the ALJ
adequately “investigated” the foundation for the VE’s opin-
ion and explained why he accepted it. Brace appealed, re-
prising his argument about the unreliability of the VE’s job-
number estimate.1

1 Brace’s appeal raises a second claim of error regarding the ALJ’s treat-
ment of his employment history. Citing Stark v. Colvin, 813 F.3d 684, 689
(7th Cir. 2016), he argues that his demonstrated desire to work deserved
greater credit. This argument is meritless. Though not statutorily re-
quired to consider Brace’s work history, id., the ALJ adequately did so.
6                                                  No. 19-2029

                        II. Discussion
    An ALJ’s factual findings in a disability proceeding are
conclusive if supported by “substantial evidence.” 42 U.S.C.
§ 405(g). The threshold for this standard “is not high.”
Biestek, 139 S. Ct. at 1154. “Substantial evidence” in this con-
text “means—and means only—such relevant evidence as a
reasonable mind might accept as adequate to support a con-
clusion.” Id. (internal quotation marks omitted).
    As applied to an expert’s estimate of available jobs in the
national economy, “the substantial evidence standard re-
quires the ALJ to ensure that the approximation is the prod-
uct of a reliable method.” Chavez, 895 F.3d at 968. This does
not mean that the VE’s opinion must satisfy the standard for
admission of expert testimony under Rule 702 of the Federal
Rules of Evidence, which does not apply in disability pro-
ceedings. Id. As we explained in Chavez, a precise count is
not necessary: “A VE’s estimate will be just that—an esti-
mate.” Id. Still, the method used to estimate job numbers
“must be supported with evidence sufficient to provide
some modicum of confidence in its reliability.” Id. at 969.
And where, as here, the claimant challenges the job-number
estimate, the ALJ “must require the VE to offer a reasoned
and principled explanation” of the method he used to pro-
duce it. Id. at 970. And the explanation must be sufficient to
instill some confidence that the estimate was not “conjured
out of whole cloth.” Donahue v. Barnhart, 279 F.3d 441, 446
(7th Cir. 2002).
   Brace’s attorney asked the VE to explain the method he
used to arrive at his job-number estimate of 140,000. It’s
worth repeating the key part of his response:
No. 19-2029                                               7

      Well, it’s—it’s that combination of, one, you are
      looking at the number of titles that are in that
      [OES] category[,] and then based upon the—
      my information that I have as far as how the
      frequency of those jobs are performed, then we
      do an allocation based upon weighting or re-
      weighting those allocations to get the estimates
      of the numbers.
This answer is entirely unilluminating. Testimony that in-
cants unelaborated words and phrases such as “weighting”
and “allocation” and “my information that I have” cannot
possibly satisfy the substantial-evidence standard. What al-
locations? How is the weighting and re-weighting per-
formed? According to what criteria? And what is the
unidentified “information” in the expert’s possession?
    The Supreme Court’s recent decision in Biestek explained
that a vocational expert’s job-number testimony will survive
review under the substantial-evidence standard as long as it
rests on a well-accepted methodology and the expert de-
scribes the methodology “cogently and thoroughly.” 139 S.
Ct. at 1155. The Court gave this illustrative example:
      Suppose an expert … testifies about the ap-
      proximate number of various sedentary jobs an
      applicant for benefits could perform. She ex-
      plains that she arrived at her figures by survey-
      ing a range of representative employers;
      amassing specific information about their labor
      needs and employment of people with disabili-
      ties; and extrapolating those findings to the na-
      tional economy by means of a well-accepted
      methodology. She answers cogently and thor-
8                                                No. 19-2029

       oughly all questions put to her by the ALJ and
       the applicant’s lawyer. And nothing in the rest
       of the record conflicts with anything she
       says. … [H]er testimony would be the kind of
       evidence—far “more than a mere scintilla”—
       that “a reasonable mind might accept as ade-
       quate to support” a finding about job availabil-
       ity.
Id. (citation omitted).
   None of these indicia of reliability are present here. The
VE’s jargon about his weighting methodology was neither
cogent nor thorough—indeed, it was unintelligible. And he
never claimed that his method for estimating job numbers is
a well-accepted one, much less explained why that is so.
    The parties disagree on whether the expert impermissi-
bly relied on the “equal distribution method,” the flawed
job-estimate methodology at issue in both Alaura and Chavez.
In Brace’s view the VE implicitly used this method because
he apparently divided the number of jobs from a job group
in the Occupational Employment Statistics by the number of
categories in that group as reflected in the Dictionary of
Occupational Titles. The Commissioner responds that the
expert “repeatedly stated that he determined job numbers
based upon ‘weighting,’ not equal distribution.”
   The very existence of this debate confirms our conclusion
that the VE’s testimony does not satisfy the substantial-
evidence standard. See Chavez, 895 F.3d at 970. Unlike the
equal-distribution method, which at least has a defined
meaning, no one knows what the VE meant by “weighting.”
This strikes us as the agency taking a “trust me” approach
No. 19-2029                                                     9

rather than—as required by the statute and regulations—
carrying its burden to demonstrate that significant employ-
ment exists in the national economy for a person with this
claimant’s restrictions. 42 U.S.C. § 423(d)(2); 20 C.F.R.
§ 404.1520(g). Obscuring the process, rather than elucidating
it, runs contrary to the Supreme Court’s admonition that the
process “be understandable to the layman claimant.”
Richardson v. Perales, 402 U.S. 389, 400 (1971).
    The ALJ gave two reasons for accepting the expert’s
methodology but neither persuades us. First, the ALJ rea-
soned that Brace’s counsel should have objected to the ex-
pert’s qualifications before he testified. But a claimant need
not object to an expert’s qualifications in order to object to the
expert’s methodology. Chavez, 895 F.3d at 964. In Chavez the
parties stipulated to the expert’s qualifications, id., but the
claimant nonetheless successfully challenged the expert’s
methodology, id. at 971.
   Second, the ALJ reasoned that the jobs number cited by
the expert was so large that “[e]ven if the methodology used
create[d] a significant margin of error[,] … a significant
number of jobs exist that can be performed by the claimant.”
But “[e]vidence is not ‘substantial’ if vital testimony has been
conjured out of whole cloth.” Donahue, 279 F.3d at 446. An
unreliable job-number estimate cannot be considered reliable
merely because it is large. Chavez, 895 F.3d at 970.
     As in Chavez, “it may be that the evidentiary gap [can be]
filled through expanded testimony from the VE about his
estimates or through some other showing that there are a
significant number of jobs in the economy” available to
Brace given his limitations. Id. Accordingly, a remand for a
new hearing is necessary to determine his entitlement to
10                                         No. 19-2029

benefits. We VACATE and REMAND for further proceedings
consistent with this opinion.